Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10, 14 and 16 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Han et al. (US Pub No. 2018/0284842 A1 and Han hereinafter)
Regarding Claim 1, Han discloses (figs. 1-21) a docking station, configured for being connected to an electronic device and having a base (111); a main casing (101) fixed to the base; a first inner space (inner space of element 102a) formed in the main casing;
 the main casing having a first surface (top surface of 102a); multiple first through-holes (129) formed in the first surface and in gaseous communication (air flow) with the first inner space; and at least one first side surface (side surfaces of 102a); 
each one of the at least one first side surface connected to an edge of the first surface (edge of the first surface); 



a cover body (102b) fixed on the first surface; wherein a ventilation layer (161) is formed between the cover body and the first surface; the ventilation layer is in gaseous communication (air flow) with the first inner space of the main casing via the first through-holes; and multiple first lateral openings (holes formed by element 129) formed in the cover body and in gaseous communication with the ventilation layer.  

Regarding Claim 10, Han discloses (figs. 1-21) the docking station as claimed in claim 1, wherein the base has a second surface (top surface or 101); and at least one second side surface; each one of the at least one second side surface (side surface of 101b) connected to an edge of the second surface.  

Regarding Claim 14, Han discloses (figs. 1-21) the docking station as claimed in claim 10, wherein the second surface is round; a number of the at least one second side surface is one; the second side surface surrounds the second surface and is connected to the edge of the second surface (see annotated fig.1 above); the base further has an accommodating recess (111) being an annular recess (111a) formed in the second side surface; and the docking station further has a cable selectively accommodated in the accommodating recess; the cable surrounding the base when accommodated in the accommodating recess ([0043]). 
 

Regarding Claim 16, Han discloses (figs. 1-21) the docking station as claimed in claim 1, wherein the base further has an accommodating recess (111); at least one positioning bump (fig. 4 shows a hook type bump, not labeled) formed in the accommodating recess; the docking station further has a cable selectively accommodated in the accommodating recess; the cable clamped by the at least one positioning bump when accommodated in the accommodating recess ([0043]). 

 Allowable Subject Matter
Claims 2-9, 11-13, 15, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, Han fails to disclose,” the ventilation layer formed between the covering plate and the first surface; and multiple connecting rods; each one of the connecting rods having a first end fixed to the covering plate; a second end fixed to the main casing; wherein each one of the first lateral openings is formed among the covering plate, the first surface of the main casing, and two adjacent ones of the connecting rods.”
Claims 3-9, 11, 13, 15 and 17 are objected being depend on claim 2. 
Regarding claim 12, Han fails to disclose, “ the base has: multiple second through-holes formed in the second surface; the second inner space in gaseous communication with the first inner space of the main casing via the second through-holes; and multiple second lateral openings formed in the at least one second side surface and in gaseous communication with the second inner space.” 
However, the prior art of record, when taken alone, or, in combination, cannot be construed as reasonably teaching or suggesting all of the elements of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCKSHANA D CHOWDHURY whose telephone number is (571)272-1602. The examiner can normally be reached M-F: 8 AM - 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINHEE LEE can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841